IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


GENNARO RAUSO,                               : No. 21 MM 2017
                                             :
                     Petitioner              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
JUDGE KEVIN F. KELLY,                        :
                                             :
                     Respondent              :


                                        ORDER



PER CURIAM

       AND NOW, this 21st day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Review, Alternatively, for the Issuance of a

Writ of Mandamus” is DENIED. The Prothonotary is DIRECTED to strike the name of

the jurist from the caption.